Exhibit 10.1
Dated
September 30, 2008
Share Purchase Agreement
TELECOM FM HOLDINGS LIMITED
and
SUNAIR SERVICES CORPORATION
(Pitmans logo) [g16020g16020e01.gif]
47 Castle Street
Reading RG1 7SR
and
1 Crown Court
Cheapside
London EC2V 6LR
and
The Anchorage
34 Bridge Street
Reading RG1 2LU
Ref: KRF/ Mulford, Colin

 



--------------------------------------------------------------------------------



 



THIS AGREEMENT is dated the 30th of September, 2008
PARTIES

(1)   SUNAIR SERVICES CORPORATION incorporated in Florida, United States of
America, whose registered office is at 595 S. Federal Highway, Suite 500, Boca
Raton, Florida 33432, United States of America (“the Seller”);   (2)   TELECOM
FM HOLDINGS LIMITED incorporated and registered in England and Wales with
company number 6705184 whose registered office is at 47 Castle Street, Reading,
Berkshire RG1 7SR (“the Buyer”).

BACKGROUND

(A)   The Company has an issued share capital of 1000 ordinary shares of £1.00
each.   (B)   The Seller is the legal and beneficial owner of the Sale Shares
comprising all of the issued share capital of the Company.   (C)   The Seller
has agreed to sell and the Buyer has agreed to buy the Sale Shares subject to
the terms and conditions of this Agreement.

AGREED TERMS

1.   INTERPRETATION

  1.1   The definitions and rules of interpretation in this clause apply in this
Agreement.

“Business Day” a day (other than a Saturday, Sunday or public holiday) when
banks in the City of London are open for business;
“Buyer’s Solicitors” Pitmans Solicitors, 47 Castle Street, Reading, Berkshire,
RG1 7SR;
“Company” Telecom FM Limited, a company incorporated and registered in England
and Wales with company number 05227024 whose registered office is at 895
Plymouth Road Trading Estate, Slough, Berkshire, SL1 4LP further details of
which are set out in Part 1 of Schedule 1;
“Companies Acts” the Companies Act 1985 and the Companies Act 2006;
“Completion” completion of the sale and purchase of the Sale Shares in
accordance with this Agreement;
“Completion Date” the date of this Agreement;
“Connected” in relation to a person, has the meaning contained in section 839 of
the ICTA 1988;
“Continuing Charge” the deposit deed created on 5 October 2004 in favour of
Slough Trading Estate Limited;

1



--------------------------------------------------------------------------------



 



“Director(s)” each person who is a director or shadow director of the Company or
any of the Subsidiaries, the names of whom are set out in Part 1 of Schedule 1;
“Effective Date”1 September 2008;
“Encumbrance” any interest or equity of any person (including any right to
acquire, option or right of pre-emption) or any mortgage, charge, pledge, lien,
assignment, hypothecation, security, interest, title, retention or any other
security agreement or arrangement;
“Group” in relation to a company (wherever incorporated) that company, any
company of which it is a Subsidiary (its holding company) and any other
Subsidiaries of any such holding company; and each company in a group is a
member of the group;
Unless the context otherwise requires, the application of the definition of
Group to any company at any time will apply to the company as it is at that
time;
“Management Accounts Date” 30 August 2008;
“Permitted Payments” any payments made by the Company or any other member of its
Group to the Seller or persons Connected with it since the Management Accounts
Date and as set out in the agreed form list of permitted payments set out in
Schedule 5;
“Property” the leasehold property at 895 Plymouth Road Trading Estate, Slough,
Berkshire, SL1 4LP, details of which are set out at Part 1 of Schedule 5;
“Purchase Price” the purchase price for the Sale Shares to be paid by the Buyer
to the Seller in accordance with clause 3;
“Sale Shares” the 1000 ordinary shares of £1 each in the Company, all of which
have been issued and are fully paid;
“Seller’s Solicitors” Akerman Senterfitt of Las Olas Centre II, Suite 1600, 350
East Las Olas Boulevard, Fort Lauderdale, FL 33301;
“Subsidiary” in relation to a company wherever incorporated (a holding company)
means a “subsidiary” as defined in section 736 of the Companies Act 1985 and any
other company which is a subsidiary (as so defined) of a company which is itself
a subsidiary of such holding company;
Unless the context otherwise requires, the application of the definition of
Subsidiary to any company at any time will apply to the company as it is at that
time;
“Tax” all forms of taxation and statutory, governmental, state, federal,
provincial, local, government or municipal charges, duties, imposts,
contributions, levies, withholdings or liabilities wherever chargeable and
whether of the UK or any other jurisdiction, and any penalty, fine, surcharge,
interest, charges or costs relating thereto, and “Taxation” shall have the same
meaning;

2



--------------------------------------------------------------------------------



 



“Transaction” the transaction contemplated by this Agreement or any part of that
transaction;
“Warranties” the representations and warranties in clause 7, Schedule 3 and
Schedule 5;

  1.2   Clause and schedule headings do not affect the interpretation of this
Agreement.     1.3   A person includes a corporate or unincorporated body.    
1.4   Words in the singular include the plural and in the plural include the
singular.     1.5   A reference to one gender includes a reference to the other
gender.     1.6   A reference to a particular statute, statutory provision or
subordinate legislation is a reference to it as it is in force at the date of
this Agreement, taking account of any amendment or re-enactment and includes any
statute, statutory provision or subordinate legislation which it amends or
re-enacts and subordinate legislation for the time being in force made under it.
    1.7   Writing or written includes faxes but not e-mail.     1.8   Documents
in agreed form are documents in the form agreed by the parties or on their
behalf and initialled by them or on their behalf for identification.     1.9  
References to clauses and schedules are to the clauses and schedules of this
Agreement; references to paragraphs are to paragraphs of the relevant schedule.
    1.10   References to this Agreement include this Agreement as amended or
varied in accordance with its terms.     1.11   References to “Subsidiary” or
“Subsidiaries” are references to a Subsidiary.

2.   SALE AND PURCHASE       On the terms of this Agreement, the Seller shall
sell and the Buyer shall buy, with effect from the Effective Date, the Sale
Shares with full title guarantee, free from all Encumbrances and together with
all rights that attach (or may in the future attach) to them including, in
particular, the right to receive all dividends and distributions declared, made
or paid on or after the date of this Agreement.

3



--------------------------------------------------------------------------------



 



3.   PURCHASE PRICE

  3.1   The Purchase Price is $2,400,000, paid in cash by the Buyer at
Completion by telegraphic transfer to the Seller (the “Consideration”).     3.2
  The Purchase Price shall be deemed to be reduced by the amount of any payment
made to the Buyers for breach of any Warranty.

4.   INTER-COMPANY DEBT

  4.1   Subject to this clause 4, the outstanding inter-company debt between the
Company and the Seller in the sum of $1,213,583 (“Inter-Company Debt”) shall be
paid in cash by the Buyer at Completion (“Inter-Company Debt Payment”).     4.2
  The Inter-Company Debt Payment is payable in cash by telegraphic transfer by
the Buyer to the Seller.

5.   WORKING CAPITAL

  5.1   The Seller hereby undertakes that:

  5.1.1   save for Permitted Payments, from the Management Accounts Date to
Completion:

  5.1.1.1   no transfers of value outside the ordinary course of business
(including dividends, distributions, returns of capital, acquisitions or
disposals of assets) have been made to the Seller or persons Connected with it
by the Company and no debt or amount owing to the Company has been waived or
forgiven by the Seller or persons Connected with it other than trading debts or
amounts in the ordinary course of business;     5.1.1.2   no indemnity or waiver
has been granted by the Company in favour of the Seller or any persons Connected
with it;     5.1.1.3   it has not made or entered into any agreement or
arrangement with the Company relating to any matter referred to in this clause
5.

  5.1.2   the Transaction will not oblige the Company to pay any bonus,
incentive or other payment to the Seller or any person Connected with it.

6.   COMPLETION

  6.1   Completion shall take place on the Completion Date when each of the
parties shall comply with the provision of clauses 6.2 and 6.3.

4



--------------------------------------------------------------------------------



 



  6.2   At Completion the Seller shall:

  6.2.1   deliver or cause to be delivered the documents and evidence set out in
Part 1 of Schedule 2;     6.2.2   deliver any other documents referred to in
this Agreement as being required to be delivered by the Seller.

  6.3   At Completion the Buyer shall:

  6.3.1   pay the Purchase Price and the Inter-Company Debt by telegraphic
transfer to the Seller OR Seller’s Solicitors (who are irrevocably authorised to
receive the same) and otherwise in accordance with clauses 3.1 and 4.2. Payment
made in accordance with this clause shall constitute a valid discharge of the
Buyer’s obligations under clauses 3.1 and 4.2;     6.3.2   deliver a certified
copy of the resolution adopted by the board of directors of the Buyer
authorising the Transaction and the execution and delivery by the officers
specified in the resolution of this Agreement, and any other documents referred
to in this Agreement as being required to be delivered by it.

  6.4   At any time after Completion the Seller shall provide any records,
correspondence, documents, files, memoranda, statutory books and other papers
requested by the Buyer relating to the Company which are readily assessable by
the Seller (at the Buyer’s registered office for the time being). Buyer
acknowledges that Seller may retain a copy of any such documents for its
records.

7.   WARRANTIES

  7.1   The parties are entering into this Agreement on the basis of, and in
reliance on, the Warranties.     7.2   Each party warrants and represents to the
other party that each Warranty provided by such party is true, accurate and not
misleading on the date of this Agreement.     7.3   Without prejudice to the
right of a party to claim on any other basis or take advantage of any other
remedies available to it, if any Warranty is breached or proves to be untrue or
misleading, the party making such Warranty shall pay to the other party on
demand:

  7.3.1   the amount necessary to put such party into the position they would
have been in if the Warranty had not been breached or had not been untrue or
misleading; and     7.3.2   all costs and expenses (including, without
limitation, damages, claims, demands, proceedings, costs, legal and other
professional fees and costs, penalties, expenses and consequential losses
whether directly or indirectly arising) incurred by such party as a result of
such breach or of the Warranty being untrue or misleading (including a
reasonable amount in respect of management time).

5



--------------------------------------------------------------------------------



 



      A payment made in accordance with the provisions of this clause 7.3 shall
include any amount necessary to ensure that, after any Taxation of the payment,
such party is left with the same amount it would have had if the payment was not
subject to Taxation.     7.4   Each of the Warranties is separate and, unless
otherwise specifically provided, is not limited by reference to any other
Warranty or any other provision in this Agreement.

8.   PROPERTY [INTENTIONALLY LEFT BLANK]   9.   RESTRICTIONS ON THE SELLER

  9.1   The Seller covenants with the Buyer that it shall not :

  9.1.1   at any time during the period of three years beginning with the
Completion Date, in any geographic areas in which any business of the Company or
any of the Subsidiaries was carried on at the Completion Date, carry on or be
employed, engaged or interested in any business which would be in competition
with any part of any business carried on at the Completion Date by the Company;
or     9.1.2   at any time during the period of three years beginning with the
Completion Date, canvass, solicit or otherwise seek to sell any products to a
client or customer of the Company which would be in competition with any part of
the business carried on at the Completion Date by the Company;     9.1.3   at
any time during the period of three years beginning with the Completion Date:

  a.   offer employment to, enter into a contract for the services of, or
attempt to entice away from the Company, any individual who is at the time of
the offer or attempt, and was at the Completion Date, employed directly or
indirectly engaged in an executive or managerial position with the Company; or  
  b.   procure or facilitate the making of any such offer or attempt by any
other person; or

  9.1.4   at any time after Completion, use in the course of any business other
than in its disclosure documents required by law:

  a.   the words “Telecom FM”; or

6



--------------------------------------------------------------------------------



 



  b.   any trade or service mark, business or domain name, design or logo which,
at Completion, was or had been used by the Company and which is set forth on
Schedule 6 attached hereto.

  9.1.5   at any time during a period of three years beginning with the
Completion Date, solicit or entice away from the Company any supplier to the
Company who had supplied goods and/or services to the Company at any time during
the twelve months immediately preceding the Completion Date, if that
solicitation or enticement causes or would cause such supplier to cease
supplying, or materially reduce its supply of, those goods and/or services to
the Company.

  9.2   The covenants in this clause 9 are intended for the benefit of the
Buyer, the Company and apply to actions carried out by the Seller or any of the
Subsidiaries in any capacity, on the Seller’s or any of its Subsidiaries’ own
behalf, on behalf of any other person or jointly with any other person.     9.3
  Nothing in this clause 9 prevents the Seller or any of its Subsidiaries from
holding for investment purposes only not more than 3% of any class of shares or
securities of any company traded on the New York Stock Exchange.     9.4   Each
of the covenants in this clause 9 is a separate undertaking by the Seller and
shall be enforceable by the Buyer separately and independently of its right to
enforce any one or more of the other covenants contained in this clause 9. Each
of the covenants in this clause 9 is considered fair and reasonable by the
parties, but if any restriction is found to be unenforceable, but would be valid
if any part of it were deleted or the period or area of application reduced, the
restriction shall apply with such modifications as may be necessary to make it
valid and enforceable.     9.5   The consideration for the undertakings
contained in this clause 9 is included in the Purchase Price.

10.   CONFIDENTIALITY AND ANNOUNCEMENTS

  10.1   Except so far as Seller determines in good faith that disclosure may be
required by law or by the terms of any listing agreement with or requirements of
a securities exchange, the Seller shall not at any time disclose to any person
or use to the detriment of the Company this Agreement or any trade secret or
other confidential information which it holds in relation to the Company and its
affairs.     10.2   No party shall make any announcement relating to this
Agreement or its subject matter without the prior written approval of the other
party except as required by law or by any legal or regulatory authority (in
which case the parties shall co-operate, in good faith, in order to agree the
content of any such announcement so far as practicable prior to it being made).

7



--------------------------------------------------------------------------------



 



11.   FURTHER ASSURANCE

  11.1   Each party shall execute and deliver such additional instruments and
other documents and shall take such further actions as may be necessary or
appropriate to effectuate, carry out and comply with all of the terms of this
Agreement and the transactions contemplated herein.     11.2   The Company shall
provide reasonable access to the Seller, to its books and records, and
appropriate officers and employees to enable the Seller to complete its final
audit of the Company (“Final Audit”). The Company shall, and shall cause the
Company’s auditors to, cooperate with Seller’s auditors from time to time in
connection with the Final Audit. The Company shall ensure the execution and
delivery by the Company and its officers of the necessary customary audit
representation letters.     11.3   The Company agrees that, where reasonable, it
shall, for a period of seven (7) years from the Effective Date, preserve all
records that are deemed to support the financial statements of the Company for
the periods prior to the Effective Date and that it shall permit the Seller (or
its authorised employees and representatives) access to and the right to copy
said records.

12.   ASSIGNMENT

  12.1   Except as provided otherwise in this Agreement, and except for the
assignment by Seller to a successor in interest to Seller’s business, no party
may assign, or grant any Encumbrance or security interest over, any of its
rights under this Agreement or any document referred to in it.     12.2   Each
party that has rights under this Agreement is acting on its own behalf.     12.3
  The Buyer may assign its rights under this Agreement (or any document referred
to in this Agreement) but not its obligations to a member of its Group or to any
person to whom it transfers the Sale Shares.     12.4   If there is an
assignment:

  12.4.1   the Seller may discharge its obligations under this Agreement to the
assignor until it receives notice of the assignment; and     12.4.2   the
assignee may enforce this Agreement as if it were a party to it, but the Buyer
shall remain liable for any obligations under this Agreement.

8



--------------------------------------------------------------------------------



 



13.   WHOLE AGREEMENT

  13.1   This Agreement, and any documents referred to in it, constitute the
whole agreement between the parties and supersede any arrangements,
understanding or previous agreement between them relating to the subject matter
they cover.     13.2   Nothing in this clause 13 operates to limit or exclude
any liability for fraud.     13.3   The Buyer, having reviewed the Seller’s
undertakings, representations, warranties, covenants or agreements contained
herein or in the documents referred to in this Agreement and having confirmed
with Colin Mulford, is not aware that any such undertakings, representations,
warranties, covenants or agreements are false or misleading.

14.   VARIATION AND WAIVER

  14.1   Any variation or amendment of this Agreement shall be in writing and
signed by or on behalf of the parties.     14.2   Any waiver of any right under
this Agreement is only effective if it is in writing and it applies only to the
party to whom the waiver is addressed and to the circumstances for which it is
given and shall not prevent the party who has given the waiver from subsequently
relying on the provision it has waived.     14.3   No failure to exercise or
delay in exercising any right or remedy provided under this Agreement or by law
constitutes a waiver of such right or remedy or shall prevent any future
exercise in whole or in part thereof.     14.4   No single or partial exercise
of any right or remedy under this Agreement shall preclude or restrict the
further exercise of any such right or remedy.     14.5   Unless specifically
provided otherwise, rights arising under this Agreement are cumulative and do
not exclude rights provided by law.

15.   COSTS       Unless otherwise provided, all costs in connection with the
negotiation, preparation, execution and performance of this Agreement, and any
documents referred to in it, shall be borne by the party that incurred the
costs.   16.   NOTICE

  16.1   A notice given under this Agreement:

  16.1.1   shall be in writing;

9



--------------------------------------------------------------------------------



 



  16.1.2   shall be sent for the attention of the person, and to the address or
fax number, specified in this clause 16 (or such other address, fax number or
person as each party may notify to the others in accordance with the provisions
of this clause 16); and     16.1.3   shall be:

  a.   delivered personally; or     b.   sent by fax; or     c.   sent by
pre-paid first-class post or recorded delivery; or     d.   (if the notice is to
be served by post outside the country from which it is sent) sent by airmail.

  16.2   The addresses for service of notice are:

  16.2.1   Sunair Services Corporation
595 South Federal Highway, Suite 500
Boca Raton, FL 33432
for the attention of: Jack I. Ruff
fax number: (561) 955-7333     16.2.2   Newco Limited

  a.   address:     b.   for the attention of: Colin Peter Mulford     c.   fax
number:

  16.3   A notice is deemed to have been received:

  16.3.1   if delivered personally, at the time of delivery; or     16.3.2   in
the case of fax, at the time of transmission; or     16.3.3   in the case of
pre-paid first class post, recorded delivery, two Business days from the date of
posting; or     16.3.4   in the case of registered airmail, six Business Days
from the date of posting; or     16.3.5   if deemed receipt under the previous
paragraphs of this clause 16.3 is not within business hours (meaning 9.00 am to
5.30 pm Monday to Friday on a day that is not a public holiday in the place of
receipt), when business next starts in the place of receipt.

  16.4   To prove service, it is sufficient to prove that the notice was
transmitted by fax to the fax number of the party or, in the case of post, that
the envelope containing the notice was properly addressed and posted.

10



--------------------------------------------------------------------------------



 



17.   SEVERANCE

  17.1   If any provision of this Agreement (or part of a provision) is found by
any court or administrative body of competent jurisdiction to be invalid,
unenforceable or illegal, the other provisions shall remain in force.     17.2  
If any invalid, unenforceable or illegal provision would be valid, enforceable
or legal if some part of it were deleted, the provision shall apply with
whatever modification is necessary to give effect to the commercial intention of
the parties.

18.   AGREEMENT SURVIVES COMPLETION       This Agreement (other than obligations
that have already been fully performed) remains in full force after Completion
for a period of three (3) years in the case of Sections 7 and 9, seven (7) years
in the case of Section 11, and one (1) year in the case of all other sections of
the Agreement.   19.   THIRD PARTY RIGHTS

  19.1   Subject to clause 19.2, this Agreement and the documents referred to in
it are made for the benefit of the parties and their successors and permitted
assigns and are not intended to benefit, or be enforceable by, anyone else.    
19.2   The following provisions are intended to benefit future buyers of the
Sale Shares from the Buyer and, where they are identified in the relevant
clauses, the Company and the Subsidiaries and shall be enforceable by them to
the fullest extent permitted by law:

  19.2.1   clause 7 and Schedule 3;     19.2.2   clause 9;     19.2.3   clause
10; and     19.2.4   clause 17.

  19.3   Each party represents to the other that their respective rights to
terminate, rescind or agree any amendment, variation, waiver or settlement under
this Agreement are not subject to the consent of any person that is not a party
to this Agreement.

20.   SUCCESSORS       The rights and obligations of the Seller and the Buyer
under this Agreement shall continue for the benefit of, and shall be binding on,
their respective successors and assigns.

11



--------------------------------------------------------------------------------



 



21.   COUNTERPARTS       This Agreement may be executed in any number of
counterparts, each of which is an original and which together have the same
effect as if each party had signed the same document.   22.   GOVERNING LAW AND
JURISDICTION

  22.1   This Agreement and any disputes or claims arising out of or in
connection with its subject matter are governed by and construed in accordance
with the law of England.     22.2   The parties irrevocably agree that the
courts of England have exclusive jurisdiction to settle any dispute or claim
that arises out of or in connection with this Agreement.

This Agreement has been entered into on the date stated at the beginning of it.

12



--------------------------------------------------------------------------------



 



Schedule 1 Particulars of the Company
Part 1 — The Company

             
Name:
    Telecom FM Limited    
Previous Names:
    Sunair Communications Limited
(changed on 4 November 2004)    
Registration number:
     05227024    
Registered office:
    895 Plymouth Road Trading Estate,
Slough, Berkshire, SL1 4LP    
Authorised share capital
    1000 ordinary shares of £1 each    
Issued share capital
    1000 ordinary shares of £1 each    
Registered shareholders (and number of Sale Shares held):
    Sunair Services Corporation
1000 ordinary shares of £1 each    
Beneficial owners of Sale Shares (if different) (and number of Sale Shares
beneficially owned):
         
Directors and shadow directors:
    Colin Peter Mulford 17.09.1958
British
The Priory
79 Peddars Lane
Stanbridge
Leighton Buzzard,
Bedfordshire LU7 9JD    
Secretary:
    John Michael Byrski 28.03.1953
34 The Knoll
Old Town
Swindon
Wiltshire SN1 4DQ    
Auditor
         
Registered charges
    Deposit Deed created 5 October 2004 in favour of Slough Trading Estate
Limited. £23,100 to be held in an interest earning account at the National
Westminster Bank Plc in the name of Slough Estates Finance Plc, marked “Deposit
Account re: Sunair Communications Limited”.    

 

13



--------------------------------------------------------------------------------



 



Schedule 2 Completion
Part 1 — What the Seller shall deliver to the Buyer at Completion

1.   At Completion, the Seller shall deliver or cause to be delivered to the
Buyer the following documents and evidence:

  1.1   a duly executed transfer of the Sale Shares executed by the registered
holders in favour of the Buyer;     1.2   the relevant share certificates for
the Sale Shares in the names of the registered holders or an indemnity in the
agreed form for any lost certificates;     1.3   in relation to the Company, the
statutory registers and minute books (written up to the time of Completion), the
common seal, certificate of incorporation and any certificates of incorporation
on change of name;

  1.3.1   documents evidencing the removal of John Hayes as a Director with the
Company.

  1.4   evidence, in agreed form, that the Company has been discharged from any
responsibility for the indebtedness, or for the default in the performance of
any obligation, of Seller or persons Connected with it;     1.5   save in
respect of the Continuing Charge which will remain in place all charges,
mortgages, debentures and guarantees to which the Company is a party;     1.6  
the Disclosure Letter in duplicate signed for and on behalf of the Vendor; and  
  1.7   a certificate in the agreed form confirming settlement in full and final
payment of the Inter-Company Debt.

14



--------------------------------------------------------------------------------



 



Part 2 — Matters for the board meetings at Completion

1.   On Completion the Sellers shall cause a board meeting of the Company to be
held at which the said transfer of the Sale Shares shall be passed for
registration and registered (subject to the same being duly stamped which shall
be at the cost of the Buyer);   2.   In addition, on Completion the Sellers
shall cause a further board meeting of the Company to be held at which the bank
security documents and the financial assistance and whitewash procedures in
compliance with the requirements of sections 151 to 158 of the Companies Act
1985 would be entered into; and

15



--------------------------------------------------------------------------------



 



Schedule 3 Seller Warranties
Part 1 — General warranties

1.   POWER TO SELL THE COMPANY

  1.1   The Company is a limited company, duly incorporated under the laws of
England and Wales, has obtained all corporate authorisations and has all
requisite power and authority to enter into and perform this Agreement in
accordance with its terms and the other documents referred to in it.     1.2  
This Agreement and the other documents referred to in it constitute (or shall
constitute when executed) valid, legal and binding obligations on the Seller in
the terms of the agreement and such other documents.     1.3   Compliance with
the terms of this Agreement and the documents referred to in it shall not breach
or constitute a default (or in such case, an appropriate waiver or release shall
be provided) under any of the following:

  1.3.1   any agreement or instrument to which the Seller is a party or by which
it is bound; or     1.3.2   any order, judgment, decree or other restriction
applicable to the Seller.

2.   SHARES IN THE COMPANY AND TITLE AND CAPACITY

  2.1   The Sale Shares constitute the whole of the allotted and issued share
capital of the Company and are fully paid.     2.2   The Seller is the sole
legal and beneficial owner of the Sale Shares.     2.3   The Sale Shares are
free from all Encumbrances and no commitment has been given to create an
Encumbrance affecting the Sale Shares.     2.4   No right has been granted to
any person to require the Company to issue any share capital and no Encumbrance
has been created and no commitment has been given to create an Encumbrance in
favour of any person affecting any unissued shares or debentures or other
unissued securities of the Company.     2.5   The Seller has full power and
authority and has taken all action necessary to execute and deliver and to
exercise its rights and perform its obligations under this Agreement and each of
the documents in the agreed form to be executed on or before Completion which
constitute valid and binding obligations on the Seller in accordance with their
terms.

16



--------------------------------------------------------------------------------



 



  2.6   The Seller is entitled to sell and transfer the full legal and
beneficial ownership in the Sale Shares to the Buyer and such sale will not
result in any breach of or default under any agreement or other obligation
binding upon the Seller (or in such case, an appropriate waiver or release shall
be provided).     2.7   There is no litigation, arbitration, prosecution,
administrative or other legal proceedings or dispute in existence or threatened
against the Seller in respect of the Sale Shares or the Seller’s entitlement to
dispose of such Sale Shares and there are no facts known to the Sellers which
might give rise to any such proceedings or any such dispute.     2.8   The
Seller has not done, omitted to do anything or committed the Company to do
anything, including entering into any contractual commitments which commits the
Company to any obligation or liability whatsoever.

17



--------------------------------------------------------------------------------



 



Schedule 4 Particulars of Property
Part 1 — Leasehold property

             
Description of the Property
    Premises: A single story single span end of terrace steel frameed business
unti with a mezzanine floor to approximately half of the unit.    
Landlord
    Slough Trading Estate Limite (1184323)    
Contractual date of termination of lease
    25 February 2009    
Tenant
    Sunair Communications Limited (now named
Telecom FM Limited)    

18



--------------------------------------------------------------------------------



 



Schedule 5 Buyer Warranties
Part 1 — General warranties

1.   POWER TO BUY THE COMPANY

  1.1   The Buyer is a limited company, duly incorporated under the laws of
England and Wales, has obtained all corporate authorisations and has all
requisite power and authority to enter into and perform this Agreement in
accordance with its terms and the other documents referred to in it.     1.2  
This Agreement and the other documents referred to in it constitute (or shall
constitute when executed) valid, legal and binding obligations on the Buyer in
the terms of the agreement and such other documents.     1.3   Compliance with
the terms of this Agreement and the documents referred to in it shall not breach
or constitute a default (or in such case, an appropriate waiver or release shall
be provided) under any of the following:

  1.3.1   any agreement or instrument to which the Buyer is a party or by which
it is bound; or     1.3.2   any order, judgment, decree or other restriction
applicable to the Buyer.

2.   OTHER

  2.1   The Buyer has full power and authority and has taken all action
necessary to execute and deliver and to exercise its rights and perform its
obligations under this Agreement and each of the documents in the agreed form to
be executed on or before Completion which constitute valid and binding
obligations on the Buyer in accordance with their terms.     2.2   The Buyer is
acquiring the Company for its own account and has no present intent to sell the
Company.     2.3   The Buyer having conferred with Colin Mulford, is not aware
of any prior action by the Company to delay the recognition of revenue, other
than consistent with the past practice and to its knowledge, having conferred
with Colin Mulford, believes the management accounts of the Company as at the
Management Accounts Date are accurate in all material respects.

19



--------------------------------------------------------------------------------



 



Schedule 6
TFM
TelecomFM Holdings
Telecomfm.co.uk
(Telecom FM Logo) [g16020g16020e02.gif]

20



--------------------------------------------------------------------------------



 



      Signed by Jack I. Ruff
for and on behalf of
SUNAIR SERVICES CORPORATION   /s/ Jack I. Ruff
 
President and Chief Executive Officer       Signed by COLIN PETER MULFORD
for and on behalf of
TELECOM FM HOLDINGS LIMITED   /s/ Colin Peter Mulford
 
Director

21